 
Exhibit 10.2
 
 
 
Employment Term Sheet
 
Set forth below is an outline of the management compensation terms by which the
undersigned parties agree to abide.
 
Name:
Eric V. Bruder (the “Executive”)
 
Position:
Executive Vice President and Chief Operations Officer, WireCo WorldGroup Inc.
(the “Company”).
 
Base Salary:
$480,000.  The base salary shall be reviewed no less frequently than annually.
Annual Bonus:
The Executive will continue to participate in the Company’s “EBITDA Plan” (or
any successor plan), it being understood that the Executive’s actual annual
bonus, if any, will be determined at the discretion of the Company.
 
Employee Benefits:
Participation in the employee benefit plans made available to senior executives
of the Company generally.
 
Employment Term:
The period beginning from the date hereof through the first anniversary of the
date hereof, provided that the employment term shall automatically be renewed on
each anniversary of the date hereof for an additional year, unless either party
gives written notice of its intention for the employment term not so to renew at
least 60 days’ prior to any such anniversary.  The employment term shall
automatically expire upon a termination of the Executive’s employment.  The
Executive’s obligations hereunder shall survive expiration of the employment
term.
 
Severance:
In the event that the Executive’s employment is terminated by the Company
without Cause or the Executive resigns employment for Good Reason, subject to
the Executive’s execution and non-revocation of a release in a form satisfactory
to the Company, the Company shall pay the Executive, in a lump sum within 60
days of such termination, severance in an amount equal to, if such termination
(i) does not occur during the two-year period following a Change in Control, one
times the Executive’s then-current base salary, or (ii) occurs during the
two-year period following a Change in Control, the product of (x) one and
one-half times (y) the sum of the Executive’s then-current base salary and the
average annual bonus paid to the Executive in respect of the two fiscal years
most immediately preceding the year of the Change in Control for which such a
bonus was paid.  In addition, in the event of a termination of the Executive’s
employment consistent with clause (ii) of the prior sentence, the Executive and
his spouse shall each be eligible to continue to participate (at no cost to the
Company (or its successor)) in the applicable medical plan maintained by the
Company (or its successor) from the date of the termination of the Executive’s
employment through the date on which each of the Executive and his spouse attain
age 65 (with eligibility for participation in the applicable medical plan ending
for each of the Executive and his spouse on the last day of the month during
which the applicable 65th birthday occurs); provided, however, that the
Executive shall be responsible for all costs relating to such participation, as
determined by the Company (or its successor) based on (A) if the medical benefit
plan is self-insured, the actuarial value of the Executive and his spouse’s
continued participation in the medical plan, as determined by the medical plan’s
benefit advisor or actuary, as applicable or (B) if the medical benefit plan is
fully insured, the cost relating to participation in the fully insured medical
plan determined taking into account the actual cost of the insurance for the
Executive and his spouse’s continued eligibility as determined based on the
applicable former employee group.  The Executive will not be entitled to any
severance in the event that the Executive’s employment with the Company is
terminated for Cause or

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
the Executive resigns without Good Reason.
 
Cause:
For purposes hereof, Cause shall mean the Executive’s commission of a felony
crime or a crime of moral turpitude, a willful commission of a material act of
dishonesty involving the Company, a material breach (which breach is not
promptly cured) of the Executive’s obligations under any agreement entered into
between the Executive and the Company or any of its affiliates, willful failure
to perform the Executive’s duties, the Executive’s material breach of the
Company’s policies or procedures that is not reasonably curable in the Company’s
sole discretion or any other willful misconduct which causes material harm to
the Company or its business reputation, including due to any adverse publicity.
 
Good Reason:
For purposes hereof, Good Reason shall mean the Executive’s voluntary
resignation after any of the following actions are taken by the Company or any
of its subsidiaries without the Executive’s consent: (i) a reduction in the
Executive’s base salary or target bonus (but not including any diminution
related to a broader compensation reduction that is not limited to any
particular employee or executive), (ii) a requirement that the Executive be
based anywhere other than within 75 miles of Kansas City, Missouri; provided,
however that during the two-year period immediately following a Change in
Control, this clause (ii) will only constitute Good Reason (subject to the cure
provisions below) if there is a requirement that the Executive be based anywhere
outside of the United States, or (iii) within the two-year period following a
Change in Control, a material diminution in the Executive’s title, duties, or
responsibilities from those in effect on the date of the Change in Control;
provided, however, that no event shall constitute Good Reason unless the
Executive has, within 60 days of becoming aware of such event, notified the
Company in writing of such event, and then only if the Company fails to cure
such event within 30 days after the Company’s receipt of such written notice and
the Executive actually terminates employment within 30 days of the expiration of
such 30-day cure period.
 
Change in Control
For purposes hereof, Change in Control shall mean the acquisition by any Person
(excluding the Investor and its affiliates) of the beneficial ownership of 50
percent or more of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors, it being understood that in no event shall a Change in Control be
deemed to occur if immediately thereafter, the Investor and its affiliates
continue to beneficially own 50 percent or more such voting power.  Capitalized
terms used but not defined in this paragraph shall have the meanings ascribed to
them in the WireCo WorldGroup (Cayman) Inc. 2008 Long-Term Incentive Plan.
 
Confidentiality; Work Product
During the Executive’s employment with the Company and its subsidiaries and
thereafter, the Executive will not divulge, transmit or otherwise disclose
(except as legally compelled by court order), directly or indirectly, any
confidential knowledge or information with respect to the operations, finances,
organization or employees of the Company or its affiliates or with respect to
confidential or secret processes, services, techniques, customers or plans with
respect to the Company and its affiliates, and the Executive will not use,
directly or indirectly, any confidential information of the Company and its
affiliates for the benefit of anyone other than the Company or its
affiliates.  All new processes, techniques, know-how, inventions, plans,
products, patents and devices developed, made or invented by the Executive,
alone or with others, while an employee of the Company and its subsidiaries
which are related to the business of the Company or its affiliates shall be and
become the sole property of the Company, and the Executive hereby assigns any
and all rights therein or thereto to the Company.  All files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its affiliates, whether prepared by the Executive or

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

 
otherwise coming into his possession in the course of the performance of his
services, shall be the exclusive property of the Company and shall be delivered
to the Company and not retained by the Executive (including, without
limitations, any copies thereof) upon termination of employment for any reason
whatsoever.
 
Non-Competition
While employed by the Company and its subsidiaries and for a period of 12 months
thereafter (the “Restricted Period”), the Executive shall not, within any
jurisdiction or marketing area in which the Company or any of its affiliates is
doing business, directly or indirectly, own, manage, operate, control, consult
with, be employed by, participate in the ownership, management, operation or
control of, or otherwise render services to or engage in, any business engaged
in or competitive with the businesses conducted by the Company and its
affiliates; provided, that the Executive’s ownership of securities of 2% or less
of any publicly traded class of securities of a public company shall not violate
this paragraph.  During the Restricted Period, the Executive shall not solicit
for business or accept the business of, any person or entity who is, or was at
any time within the previous twelve months, a customer of the business conducted
by the Company (or potential customer with whom the Company had initiated
contact) or its affiliates.
 
Non-Solicitation
During the Restricted Period, the Executive shall not, directly or indirectly,
employ, solicit for employment, or otherwise contract for or hire, the services
of any individual who is then an employee of the Company or its affiliates or
who was an employee of the Company and its affiliates within the previous twelve
months.   Further, during the Restricted Period, the Executive shall not take
any action that could reasonably be expected to have the effect of encouraging
or inducing any employee, representative, officer or director of the Company or
any of its affiliates to cease their relationship with the Company or any of its
affiliates for any reason.
 
Governing Law/Forum of Dispute Resolution
This termsheet shall be governed by the laws of New York, without regard to
principles of conflict of laws.
 
Subject to the next paragraph, any controversy or claim arising out of or
relating to this termsheet shall be settled by final, binding and nonappealable
arbitration in New York, NY.  Subject to the following provisions, the
arbitration shall be conducted in accordance with the rules of the American
Arbitration Association then in effect.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable.
 
Notwithstanding the preceding paragraph, (i) the parties agree that the
provisions relating to confidentiality, work product, non-competition, and
non-solicitation (the “Covenants”) have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement, (ii) the Executive acknowledges and agrees that the Covenants are
reasonable in light of all of the circumstances, are sufficiently limited to
protect the legitimate interests of the Company and its affiliates, impose no
undue hardship on the Executive, and are not injurious to the public, (iii) the
Executive further acknowledges and agrees that the Executive’s breach of the
provisions of the Covenants will cause the Company irreparable harm, which
cannot be adequately compensated by money damages, and that if the Company
elects to prevent the Executive from breaching such provisions by obtaining an
injunction against the Executive, there is a reasonable probability of the
Company’s eventual success on the merits, and (iv) the Executive consents and
agrees that if the Executive commits any such breach or threatens to commit any
breach, the Company shall be entitled to temporary and permanent injunctive
relief from a court of competent jurisdiction,



 
3

--------------------------------------------------------------------------------

 
 
 
 
without posting any bond or other security and without the necessity of proof of
actual damage, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. In the event that the Covenants shall be determined by any court of
competent jurisdiction to be unenforceable by reason of their extending for too
great a period of time or over too great a geographical area or by reason of
their being too extensive in any other respect, they shall be interpreted to
extend only over the maximum period of time for which they may be enforceable
and/or over the maximum geographical area as to which they may be enforceable
and/or to the maximum extent in all other respects as to which they may be
enforceable, all as determined by such court in such action.

 

 
 
4

--------------------------------------------------------------------------------

 



By signing below, the parties agree that this term sheet will be binding upon
the parties and hereby supersedes any other employment, severance, change of
control or related agreements between the undersigned executive and the Company
and its affiliates.
 
 

Eric V. Bruder     WireCo WorldGroup Inc.                

 

/s/ Eric V. Bruder     By:  /s/ Dexter Paine             Dexter Paine, Director
 

 
 


Date: September 28, 2012
 